McClelland, Presiding Judge:
This is an appeal to reappraisement taken by the collector of customs at the port of San Juan, P. R., against a value found by the United States appraiser at that port on calender sheets imported from Mexico.
It developed on the hearing of the appeal that an error had been made in entering the sheets in question at the unit value of 5 mills per sheet net, packed, instead of 5 cents per sheet net, packed, and that the same error had been made in appraisement. It appears that the total entered value was correct, however.
On the record before me I find that the value of the merchandise in issue on the date of exportation thereof was 5 cents per sheet net, packed, a.nd judgment will issue accordingly.